                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

UNITED STATES OF AMERICA                            )
                                                    )      Case No. 1:19-cr-113
v.                                                  )
                                                    )      Judge Collier
GARY CROSS                                          )

                                          ORDER

       Magistrate Judge Susan K. Lee filed a report and recommendation recommending the

Court: (1) grant Defendant’s motion to withdraw his not guilty plea to Count One of the two-

count Indictment; (2) accept Defendant’s plea of guilty to Count One of the Indictment; (3)

adjudicate Defendant guilty of the charges set forth in Count One of the Indictment; and (4) find

Defendant shall remain in custody until sentencing in this matter. (Doc. 25.) Neither party filed

a timely objection to the report and recommendation. After reviewing the record, the Court agrees

with the Magistrate Judge’s report and recommendation. Accordingly, the Court ACCEPTS and

ADOPTS the Magistrate Judge’s report and recommendation (Doc. 25) pursuant to 28 U.S.C. §

636(b)(1) and ORDERS as follows:

       (1)    Defendant’s motion to withdraw his not guilty plea to Count One of the Indictment

              is GRANTED;

       (2)    Defendant’s plea of guilty to Count One of the Indictment is ACCEPTED;

       (3)    Defendant is hereby ADJUDGED guilty of the charges set forth in Count One of

              the Indictment;

       (4)    Defendant SHALL REMAIN in custody until sentencing in this matter, which is

              scheduled to take place on May 20, 2020, at 2:00 p.m.
SO ORDERED.

ENTER:

              /s/________       ___________
              CURTIS L. COLLIER
              UNITED STATES DISTRICT JUDGE




                2
